CONRAD INDUSTRIES, INC.

 

CODE OF ETHICS AND BUSINESS CONDUCT

 

I. OVERVIEW

 

This Code of Ethics and Business Conduct (this “Code”) sets forth the guiding
principles and policies that govern the activities of Conrad Industries, Inc.
and its subsidiaries (collectively, the “Company”). The Company is committed to
maintaining high ethical standards and expects all directors, officers and
employees, by virtue of their association or employment with the Company, to
adhere to the highest standards of personal and professional integrity and to
comply with this Code and all applicable laws, rules and regulations.

 

This Code explains the basic principles of ethics and business conduct for the
Company. No code or policy can anticipate every situation a director, officer or
employee might confront. Accordingly, this Code is intended to serve as a source
of guiding principles for directors, officers and employees, who are expected to
apply these principles to their day-to-day activities and seek advice whenever
they are unsure about a particular situation.

 

The purpose of this Code is to promote the following objectives:

 

  • Honest and ethical conduct, including the ethical handling of actual or
apparent conflicts of interest between personal and professional relationships;

 

  • Full, fair, accurate, timely, and understandable disclosure in reports and
documents that the Company files with, or submits to, the Securities and
Exchange Commission and in other public communications made by the Company;

 

  • Compliance with applicable governmental laws, rules and regulations;

 

  • The prompt internal reporting of violations of the Code to the appropriate
person or persons, as identified in the Code; and

 

  • Accountability for adherence to the Code.

 

II. PRINCIPLES

 

Conflicts of Interest

 

All directors, officers and employees of the Company are required to avoid any
situation that would create a conflict, or gives the appearance of a conflict,
between their own interests and the interests of the Company, unless approved as
provided below. A “conflict of interest” exists whenever an individual’s private
interests interfere or conflict



--------------------------------------------------------------------------------

in any way (or even appear to interfere or conflict) with the interests of the
Company. A conflict situation can arise when a director, officer or employee
takes actions or has interests that may make it difficult to perform his or her
work for the Company objectively and effectively. Conflicts of interest may also
arise when a director, officer or employee (or a member of his or her family)
receives improper personal benefits as a result of his or her position with the
Company, whether from a third party or the Company.

 

Any compensation paid to an executive officer of the Company for services
rendered as an employee of the Company is not considered a conflict of interest
if it is approved by the Compensation Committee of the Company’s Board of
Directors.

 

Conflicts of interest are prohibited as a matter of Company policy, unless
approved as provided below. Conflicts of interest may not always be clear-cut,
so if a question arises, employees should consult with their supervisor or
superior. Directors and executive officers should consult with the Company’s
counsel.

 

Approval of Conflicts of Interest

 

Conflicts of interest involving a director or executive officer must be approved
by the Audit Committee of the Board of Directors. Conflicts of interest
involving other employees must be approved by the Company’s Chief Executive
Officer.

 

Gifts and Business Entertainment

 

Notwithstanding the foregoing, Company personnel may accept without disclosure
nominal gifts (valued at less than $250), that are gifts of token value or gifts
used for advertising or promotion, as long as they are customarily given in the
regular course of business. In addition, employees may accept ordinary business
entertainment without disclosure if it is reasonable in the context of the
business and it is either associated with a necessary business meeting or it
advances the Company’s business interests. In all cases, the acceptance of gifts
valued at $250 or greater or the acceptance of extraordinary business
entertainment must be disclosed and approved as described above.

 

Company Charitable Contributions

 

All charitable contributions made in the name of the Company at the request of
or on behalf of a director or executive officer must be either (1) contained in
a budget approved by the Audit Committee of the Board of Directors, (2) approved
by the Company’s Chief Executive Officer, up to a maximum of $2,000 for any one
request and a total of $12,000 for all such requests submitted to the CEO, or
(3) separately approved by the Audit Committee.

 

2



--------------------------------------------------------------------------------

Confidentiality

 

All directors, officers or employees, during or subsequent to association or
employment with the Company and without proper authority, may not give or make
available to anyone, or use for his or her own benefit, information of a
confidential nature derived from association or employment with the Company.
Directors, officers and employees of the Company are expected not to divulge
confidential information about the Company’s business and are expected to use
confidential information only in the performance of their duties. Directors,
officers and employees should be discreet with Company confidential information
and not discuss it in places where it can be overheard, such as elevators,
restaurants, taxis and airplanes.

 

Examples of confidential information include, but are not limited to, financial
earnings results before they are released to the public and nonpublic
information about the Company’s operations, strategies, projections, business
plans, bids and processes.

 

Confidential information also includes nonpublic information received about the
Company’s customers. All directors, officers and employees must safeguard any
information that customers share in the course of doing business with the
Company and must ensure that such customer information is used only for the
reasons for which the information was gathered and in accordance with applicable
laws.

 

Use and Protection of Company Assets

 

Company property should be used for the benefit of the Company and not for
personal gain. Company property includes tangible assets such as buildings,
equipment and office supplies, as well as intangible assets such as software and
other intellectual property rights, business concepts and strategies, employee
time, financial data and other information about the Company.

 

The Company considers all data and communications transmitted or received by or
contained in the Company’s electronic or telephonic equipment and systems or
maintained in written form to be Company property. Employees and other users of
the equipment or systems should have no expectation of privacy with respect to
those data and communications.

 

Corporate Reporting

 

The Company is committed to full, fair, accurate, timely and understandable
disclosure in public reports and documents that it files with, or submits or
provides to, regulatory authorities (including but not limited to the Securities
and Exchange Commission), stockholders and the public. Depending on their
position with the Company, a director, officer or employee may be called upon to
provide necessary information to assure that the Company’s corporate reports are
complete, fair and understandable. The Company expects all directors, officers
and employees to take this

 

3



--------------------------------------------------------------------------------

responsibility seriously and to provide prompt and accurate answers to inquiries
related to the Company’s corporate disclosure requirements.

 

Public Communications

 

No director, officer or employee shall make statements or provide any
information to the press, financial analysts, or any public forum about the
Company and its business prospects unless they have specific authorization to do
so. The potential legal risks from inaccurate statements include claims of false
advertising, misrepresentation, breach of contract, securities fraud or
antitrust violations.

 

In order to ensure that communications to the public about the Company are
accurate and widely disseminated, directors, unauthorized officers and employees
may not communicate any material nonpublic information about the Company outside
of the Company. Only the Company’s Chief Executive Officer and Chief Financial
Officer, or employees specifically authorized by them, are authorized to speak
with financial analysts or securities professionals. If an employee or director
receives an inquiry from a journalist or financial analyst, he or she should
refer it to the Chief Financial Officer or Chief Executive Officer.

 

For more information regarding the Company’s policies and procedures with
respect to the public dissemination of information about the Company, directors
and officers should refer to the Company’s Supplemental Disclosure Policy.

 

Company Records and Financial Statements

 

All of the Company’s books, records, accounts and financial statements must
appropriately reflect the Company’s transactions and must conform both to
applicable legal requirements and to the Company’s system of internal controls.
All financial data should be prepared promptly, carefully, and honestly and
treated with discretion. Falsifying or altering records or reports or knowingly
approving false or altered records or reports is prohibited.

 

Compliance with Applicable Laws, Regulations, Policies and Procedures

 

The Company is subject to numerous federal, state and local laws, rules and
regulations. All directors, officers and employees of the Company are expected
to understand, respect and comply with all of the laws, regulations, policies
and procedures that apply to them in their position with the Company.

 

If directors, officers or employees have questions about the laws, rules,
regulations, policies or procedures that apply to the Company or their duties
and responsibilities, they must use the resources the Company makes available,
including seeking the advice of supervisors or superiors, as appropriate, or the
Company’s counsel.

 

4



--------------------------------------------------------------------------------

Insider Information and Insider Trading

 

Many directors, officers and employees may learn of or have access to
proprietary information about the Company that is not generally known to the
public and, if disclosed, could affect the market value of Company stock or that
of other companies. This information could include trade secrets, business
plans, marketing and sales programs, audits, earnings or other confidential or
proprietary information that could financially affect the Company. This is known
as “insider” or “non-public” information and must be held in the strictest
confidence.

 

Any director, officer or employee who is aware of material, non-public
information that has not yet been available to the public for at least two full
business days is prohibited by law as well as by Company policy from trading in
the Company’s securities or directly or indirectly disclosing such information
to any other persons so that they may trade in the Company’s securities. Insider
or non-public information, whether positive or negative, is generally material
if it might be of significance to an investor in determining whether to
purchase, sell or hold the Company’s securities. Information may be significant
for this purpose even if it would not alone determine the investor’s decision.

 

Directors, officers and employees who chose to purchase or sell the Company’s
securities are encouraged to do so during the 15-day period beginning two
business days following the filing of the Company’s quarterly or annual reports
with the Securities and Exchange Commission. Again, such transactions cannot be
made if the person has knowledge of material, non-public information. Directors,
officers and employees should consult with the Chief Financial Officer if they
have any questions about trading in Company securities.

 

Disclosing insider or non-public information is a violation of federal law.
Serious problems could be caused for the Company by unauthorized disclosure of
insider information about the Company, regardless of whether such disclosure is
made for the purpose of facilitating improper trading in the Company’s
securities. Any director, officer or employee participating in such activities
may be subject to civil or criminal penalties.

 

III. REPORTING ILLEGAL OR UNETHICAL BEHAVIOR; ACCOUNTABILITY FOR ADHERENCE TO
THE CODE

 

The Company has developed the following procedures to ensure the prompt and
consistent enforcement of the Code, protection for persons reporting
questionable behavior, clear and objective standards for compliance, and a fair
process by which to determine violations.

 

5



--------------------------------------------------------------------------------

Reporting Illegal or Unethical Behavior

 

Reporting suspected or known violations committed by Company directors or
officers

 

Directors, officers or employees who suspect or know of violations of the Code
or otherwise illegal or unethical business or workplace conduct by Company
directors or officers have an obligation to report such violations or conduct to
the Audit Committee of the Company’s Board of Directors by writing to the
Committee care of the Company’s outside counsel, Ms. Dionne M. Rousseau, at the
following address:

 

Audit Committee of the Conrad Industries, Inc. Board of Directors

c/o Ms. Dionne M. Rousseau, Outside Counsel

Jones, Walker, Waechter, Poitevent, Carrère & Denègre, L.L.P.

201 St. Charles Avenue, Suite 5100

New Orleans, Louisiana 70170-5100

 

Ms. Rousseau will promptly forward all such reports to the Audit Committee for
its review.

 

Reporting suspected or known violations committed by Company employees

 

Employees who suspect or know of violations of this Code or otherwise illegal or
unethical business or workplace conduct by other employees have an obligation to
contact their supervisor, who must promptly inform the Company’s Manager of
Human Resources of the suspected or known violation.

 

Officers and Directors who suspect or know of violations of this Code or
otherwise illegal or unethical workplace conduct by employees must contact the
Manager of Human Resources directly.

 

If the supervisor or Manager of Human Resources is not responsive, or if there
is reason to believe that reporting to such individuals is inappropriate in
particular cases, then the director, officer or employee may contact the Chief
Executive Officer of the Company. If the director, officer or employee is still
not satisfied with the response, or the conduct involves or potentially involves
the Chief Executive Officer, such person may contact the Audit Committee of the
Board of Directors by writing to the Committee’s outside counsel, Ms. Dionne M.
Rousseau, at the address listed above.

 

Enforcement

 

Upon receipt of a complaint or report regarding a known or suspected violation
of the Code or otherwise illegal or unethical workplace conduct, the Manager of
Human Resources (in consultation with the Chief Executive Officer), the Chief
Executive Officer or the Audit Committee, as the case may be, will evaluate the
report as to gravity and credibility. If such persons determine that further
action is warranted, they will instruct

 

6



--------------------------------------------------------------------------------

the appropriate Company personnel or outside advisor (which may be the Company’s
regular outside counsel or another advisor) to:

 

  • initiate an informal inquiry or a formal investigation with respect thereto;

 

  • prepare a report of such inquiry or investigation;

 

  • make the results of such inquiry or investigation available to the
appropriate Company personnel for their consideration and action;

 

  • if there is merit to the report, take appropriate disciplinary action, up to
and including removal or dismissal, and, if warranted, legal proceedings; and

 

  • after the matter has concluded, report back in an appropriate manner to the
person who reported the known or suspected violation of the Code or illegal or
unethical behavior.

 

All complaints received by the Manager of Human Resources, Chief Executive
Officer or the Audit Committee, as the case may be, and any reports created as a
result thereof, shall be maintained by the Company for review and inspection for
a period of three years from the date of its receipt.

 

Except for those officers, employees or agents of the Company that are called on
to investigate reports, the reports shall be kept confidential, subject to
applicable law.

 

Accountability

 

Each director, officer and employee must be alert and sensitive to situations
that could result in illegal, unethical or otherwise improper actions, either by
him or herself or other employees. No violation of this Code, any other Company
policy, or any law, rule or regulation will be justified by a claim that it was
ordered by someone in higher authority. No one, regardless of his or her
position, is authorized to direct another to commit an illegal act.

 

Reporting a known or suspected violation of this Code or any applicable law,
rule, regulation or Company policy should not be considered an act of
disloyalty, but an action that shows a sense of responsibility that will help
safeguard the reputation of the Company and its employees.

 

A failure of any director, officer or employee to comply with any law, rule or
regulation, this Code, or any other applicable Company policy may result in
disciplinary action, removal or dismissal, and, if warranted, legal proceedings.

 

Should it be discovered that a director, officer or employee has been arrested
for suspected criminal conduct, either on or off the job, the Company may
conduct an

 

7



--------------------------------------------------------------------------------

independent review of the available facts and determine whether disciplinary or
employment action is warranted.

 

Director and Officer Responsibilities

 

The Company’s directors and officers are expected to comply with this Code,
other applicable Company policies, and all applicable laws rules and
regulations. They are also expected to promote ethical behavior by (1)
encouraging employees to talk to supervisors and other appropriate personnel
when in doubt about the best course of action in a particular situation; (2)
encouraging employees to report violations of laws, this Code, or any other
Company policy to appropriate personnel; and (3) reminding employees that the
Company will not permit retaliation for reports made in good faith.

 

Company directors and officers who become aware of violations of law, this Code
or any other Company policy are expected to stop the violations and, if
necessary, conduct an investigation with assistance of Company counsel if
appropriate.

 

Protection for Persons Reporting Questionable Behavior

 

All directors, officers and employees are required to cooperate fully in any
internal investigation. If a director, officer or employee discovers the need to
report a suspected violation of law, this Code, or any Company policy, that
person will not be terminated, disciplined, demoted or otherwise discriminated
against for (1) making a report of a violation or suspected violation in good
faith and on the basis of a reasonable belief that a violation has occurred or
will occur or (2) assisting with any ensuing investigation. To the extent
permissible, the Company will endeavor to keep confidential the identity of
anyone reporting possible violations.

 

IV. AMENDMENT, MODIFICATION AND WAIVER

 

This Code may be amended or modified by the Board of Directors of the Company.
Waivers of this Code for directors, the Company’s principal executive officer,
principal financial officer, principal accounting officer or controller, or
persons performing similar functions, and any other executive officer may only
be granted by the Board of Directors. Amendments to and waivers of the Code will
be disclosed to shareholders in accordance with law and the applicable rules of
the Nasdaq Stock Market, Inc.

 

V. CERTIFICATIONS

 

All directors and salaried employees of the Company are required to certify
compliance with the Code on an annual basis by signing and returning the
certification attached hereto as Exhibit A to the Company’s Manager of Human
Resources.

 

--------------------------------------------------------------------------------

Adopted by the Board of Directors

December 9, 2003

 

8



--------------------------------------------------------------------------------

EXHIBIT A

 

CONRAD INDUSTRIES, INC.

CODE OF ETHICS AND BUSINESS CONDUCT

 

Annual Compliance Certification

 

To: Manager of Human Resources

Conrad Industries, Inc.

 

I acknowledge and confirm to Conrad Industries, Inc. (the “Company”) that I have
received, read, understand and will comply with the Company’s Code of Ethics and
Business Conduct. I understand that any violation of the Code or illegal or
unethical conduct is subject to disciplinary action, up to and including removal
or dismissal, and, if warranted, legal proceedings.

 

If I am a director or officer of the Company, I further acknowledge that I have
received, read, understand and will comply with the Company’s Supplemental
Disclosure Policy.

 

  

--------------------------------------------------------------------------------

Signature

  

--------------------------------------------------------------------------------

Printed Name

  

--------------------------------------------------------------------------------

Date

 

 

 

 

9